 



Exhibit 10.BB
AMENDMENT No. 1 TO AGREEMENT
THIS AMENDMENT No. 1, dated as of December 12, 2006, to the Agreement dated
December 17, 2004 (the “Agreement”), between Mackey J. McDonald (the
“Executive”) and VF Corporation (the “Corporation”). Any capitalized terms that
are used, but not otherwise defined, in this Amendment shall have the meaning
given to that term in the Agreement.
WHEREAS, the parties to the Agreement desire to amend the Agreement to eliminate
the Gross-Up Payment set forth in Section 4(iii)(D) of the Agreement; and
WHEREAS, the parties hereto have duly authorized and approved this Amendment.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
Section 4(iii)(D) regarding the payment of the “Gross-Up Payment” shall be
deleted from the Agreement in its entirety.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

                 
Witness:
          EXECUTIVE    
 
               
/s/ Candace S. Cummings
          /s/ Mackey J. McDonald    
 
               
Candace S. Cummings,
Secretary
               
 
               
Attest:
          VF CORPORATION    
 
               
/s/ Candace S. Cummings
      By:   /s/ Eric C. Wiseman    
 
               
Candace S. Cummings,
Secretary
          Eric C. Wiseman
President and Chief Operating Officer    

